DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in line 2 “thermoplastic polymer resin shrink wrap (PET)”.  It is unclear whether the shrink wrap comprises a thermoplastic polymer resin or PET.  The limitation of PET has a more narrow scope than a thermoplastic polymer resin, which may be polymers other than PET.  Since it is not clear whether the shrink wrap has the limitations of being PET or being a thermoplastic polymer resin, the scope of the claim is therefore indefinite. For purposes of examination, the limitation will be interpreted as “thermoplastic polymer resin shrink wrap”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2015/0080693 to Solis. 
Regarding Claim 1, Solis teaches a catheter apparatus, comprising: an elongated deflectable element (Fig. 2, element 12) including a distal end; a coupler (Fig. 1B, 12D) connected to the distal end; a pusher (Fig. 2, element 22) including a distal portion, and being configured to be advanced and retracted through the deflectable element (Par. 0034); a nose connector (Fig. 1A, 22D) connected to the distal portion of the pusher, and including a distal receptacle (Fig. 6, outer tubing 40 forms a distal receptacle as disclosed in Par. 0042) having an inner surface and a distal facing opening (Fig. 6; the inner surface of element 40 is the inner surface and the top end is the distal facing opening); and an expandable assembly comprising a plurality of flexible polymer circuit strips (Fig. 2, element 20; the strips comprise polymer in the form of non-conductive covering and are circuited with ring electrodes as disclosed in Par. 0035), each flexible polymer circuit strip including multiple electrodes disposed thereon, the flexible 
    PNG
    media_image1.png
    264
    364
    media_image1.png
    Greyscale
form to an expanded form (Par. 0034).
Regarding Claim 4, Solis teaches all of the limitations as discussed above regarding claim 1, and further teaches the apparatus comprising respective elongated resilient support elements (Par. 0035, the flexible wire 24 or covering 26 may be an elongated resilient support element) connected along a given length of respective ones of the flexible polymer circuit strips providing a shape of the expandable assembly in the expanded form (Par. 0034-0035). 
Regarding Claim 5, Solis teaches all of the limitations as discussed above regarding claim 4, and further teaches wherein the elongated resilient support elements include Nitinol (Par. 0035, flexible wire 24 may comprise Nitinol). 
Regarding Claim 8, Solis teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the flexible polymer circuit strips comprise a polyimide layer (Par. 0035, the non-conductive covering may comprise polyimide)
Regarding Claim 13, Solis teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the coupler has an inner surface (Fig. 4, inner surface of 43) the first ends of the strips being connected to the inner surface of the coupler (the first end of the strips 20 are connected to the inner surface via glue 45).
Regarding Claim 15, Solis teaches all of the limitations as discussed above regarding claim 1, and further teaches the apparatus comprising a position sensor disposed in the distal receptacle of the nose connector (Fig. 6, element 32 - Par. 0046).
Regarding Claim 16, Solis teaches all of the limitations as discussed above regarding claim 1, and further teaches the apparatus comprising a position sensor disposed between the coupler and the pusher (Fig. 4, element 34 - Par. 0046; position sensor 34 is disposed radially between the outer tubing 43 of the coupler and the pusher 22). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2012/0271135 to Burke. 
Regarding Claim 2, Solis teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the respective hinges are configured to provide a maximum angular range of movement between the collapsed form and the expanded form (Par. 0033; hinges have an angles theta which ranges from about 30 to 80 degrees between the collapsed and expanded form).  Solis is silent 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (12) comprising a plurality of flexible polymer circuit strips (14) which may be expanded from a collapsed form to an expanded form (Figs. 5-6). Burke further teaches the flexible polymer circuit strips having hinges (See Annotated Figs. 5-6 below; the hinges are at the distal end of the flexible polymer circuit strips; note Fig. 5 utilizes an M configuration in the area of the hinge in order to achieve the desired shape in the expanded configuration, but Burke further teaches the invention 
    PNG
    media_image2.png
    587
    612
    media_image2.png
    Greyscale
without the M shape such as in Figs. 18-21), wherein the hinges allow the flexible polymer circuit strips to completely collapse, as shown in Fig. 6.   An angle theta formed between the longitudinal axis and the angle of the flexible polymer circuit strips is shown below.  In the collapsed configuration shown in Fig. 6, the angle theta reaches approximately zero degrees in order for the flexible polymer circuit strips to be completely collapsed.  Burke teaches the flexible polymer circuit strips having reduced widths and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinges of the flexible polymer circuit strips to completely collapse, as taught by Burke, in order to allow the expandable assembly to fit within a guiding sheath (Par. 0123). As discussed above, this modification would result in the hinges of the flexible polymer circuit strips having a maximum angular range of movement between the collapsed form and the expanded form in excess of 80 degrees (Solis teaches about 80 degrees in the expanded form and the hinges have been modified to reach about zero degrees in the collapsed form, as discussed above, for a maximum range in excess of 80 degrees). 
Regarding Claim 3, Solis teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the hinges have a thickness in the range of 10 to 140 microns. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) having hinges (Fig. 19, element 88; 88 is region of the of the flexible polymer circuit strip towards the distal end which is folded when the expandable assembly is collapsed as disclosed in Par. 0123), and wherein hinges of the flexible polymer strips have a thickness in the range of 10 to 140 microns (Par. 0123, hinges 88 have a thickness which is about .003 to .004 inches or less; which is 76 to 101 microns or less; the range of 101 microns or less is in the range of 10 to 140 microns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinges of Solis to have a thickness in the range of 10 to 140 microns, as taught by Burke, in order to reduce stresses when the elongated flexible polymer circuit strips are collapsed (Par. 0123). 
Regarding Claim 12, Solis teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein respective ones of the second ends of respective ones of the flexible polymer circuit strips are tapered along the width of the respective ones of the flexible polymer circuit strips. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) having second ends (Fig. 19, the ends towards distal portion 66), wherein respective ones of the second ends of respective ones of the flexible polymer circuit strips are tapered along the width of the respective ones of the flexible polymer circuit strips (Fig. 16; Par. 0118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flexible polymer circuit strips of Solis to have respective ones of the second ends of respective ones of the flexible polymer circuit strips are tapered along the width of the respective ones of the flexible polymer circuit strips, as taught by Burke, in order to increase flexibility and (Par. 0118) and to create more room in the catheter (Par. 0123). 
Regarding Claim 17, Solis teaches all of the limitations as discussed above regarding claim 1, but is silent regarding the apparatus further comprising a nose cap covering the distal facing opening of the nose connector. 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) and a nose connector (Fig. 28A, element 130) with a distal facing opening, and a nose cap (Fig. 28A, element 126) covering the distal facing opening of the nose connector. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus to comprise a nose cap covering the distal facing opening of the nose connector, as taught by Burke, in order to secure the second ends of the flexible polymer circuit strips in the nose connector (Par. 0138). Burke further discloses in Par. 0138 that the flexible . 
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 4, and further in view of U.S. Patent App. Pub. 2018/0184982 to Basu. 
Regarding Claim 6, Solis teaches all of the limitations as discussed above regarding claim 4, but is silent regarding wherein the elongated resilient support elements include Polyetherimide (Basu teaches in Par. 0035 that non-conductive covering 26 may be the resilient support element, which may comprise polyurethane or polyimide but not Polyetherimide). 
Basu teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (18) which may be expanded from a collapsed form to an expanded form (Par. 0050) and which have elongated resilient support elements (Par. 0059, polymeric layer is a support elements for the spines) which include polyetherimide (Par. 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the non-conductive covering elongated resilient support element of Solis to include polyetherimide, as taught by Basu, in order to provide a suitable flexible polymer to support the flexible polymer circuit strips (Basu, Par. 0059). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elongated resilient support element of Solis to include the polymer such as polyetherimide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 4, and further in view of US Patent App. Pub. 2009/0171274 to Harlev. 
Regarding Claim 7, Solis teaches all of the limitations as discussed above regarding claim 4, but is silent regarding wherein the respective elongated resilient support elements extend along the respective strips from the coupler until before the respective hinges (Solis teaches elements 24 and 26 which may be considered elongated resilient support elements; as shown in Fig. 6; both elements extend up out of the nose connector and through to the hinge at angle theta in Fig. 1A). 

    PNG
    media_image3.png
    359
    333
    media_image3.png
    Greyscale
Harlev teaches an analogous invention directed to a catheter apparatus (Fig. 3B) with an expandable assembly (36) comprising a plurality of flexible polymer circuit strips (50), wherein flexible polymer circuit strips comprise elongated resilient support elements (Fig. 9D, element 124), wherein the resilient support elements extending from the coupler (See Annotated Fig. 9A below; the region with support elements 124 extends from the first end which connects to the coupler) until before the respective hinges (Par. 0088, element 126 are hinged areas of the respective flexible polymer circuit strips; Fig. 9D shows resilient support elements 124 extending from the coupler until before the hinges. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the resilient support elements of Solis to extend along the respective . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 1, and further in view of US Patent No. 5,967,977 to Mullis. 
Regarding Claim 9, Solis teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the hinges of the flexible polymer circuit strips are supported with a length of yarn. 
Mullis teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (60) comprising flexible polymer circuit strips (Figs. 2a; elements 30a-c are flexible arms of the polymer catheter which comprises electrodes 35a-c).  Mullis further teaches wherein the hinges of the flexible polymer circuit strips are supported with a length of yarn (Col. 8, lines 20-27; high molecular weight polyethylene line wire is a polymer filament and thus meets the limitations of a yarn; the yarn supports the length of the flexible polymer circuit strips around the electrodes and therefore may support hinges of the strips in regions of distension). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hinges of the flexible polymer circuit strips of Solis to be supported with a length of yarn, as taught by Solis, in order to provide additional strength to the hinges (Col. lines 20-27). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Solis and Mullis, as applied to Claim 9, and further in view of U.S. Patent App. Pub. 2012/0271135 to Burke. 
Regarding Claim 10, the modified apparatus of Solis and Mullis teaches all of the limitations of claim 9, but does not explicitly teach wherein the yarn comprises any one or more of the following: an ultra-high-molecular-weight polyethylene yarn; or a yarn spun from a liquid-crystal polymer (Mullis 
Burke teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly comprising a plurality of flexible polymer circuit strips (14) having hinges supported by yarn (Fig. 27E, element 124), wherein the yarn comprises an ultra-high-molecular-weight polyethylene yarn (Par. 0135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the yarn of the modified apparatus of Solis and Mullis to comprise an ultra-high-molecular-weight polyethylene yarn, as taught by Burke, since it has been held since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 1, and further in view of U.S. Patent App. Pub. 2017/0332970 to Aujla.
Regarding Claim 11, Solis teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the flexible polymer circuit strips are covered with a thermoplastic polymer resin shrink wrap (PET). 
Aujla teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (16) comprising a plurality of flexible polymer circuit strips (18), wherein the flexible polymer circuit strips are covered with a thermoplastic polymer resin shrink wrap (PET)(Par. 0046, Aujla teaches a thermoplastic tubing layer, and covering the tubing layer with a heat shrink tubing in order to form the outer layer of the flexible polymer circuit strips; the heat shrink tubing meets the limitations of thermoplastic polymer resin shrink wrap since heat shrink tubing is a thermoplastic polymer).
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Solis, as applied to Claim 1, and further in view of U.S. Patent No. 5,313,943 to Houser. 
Regarding Claim 14, Solis teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein respective ones of the first ends of respective ones of the flexible polymer circuit strips include an electrical connection array (Solis teaches each flexible polymer circuit strip having a plurality of electrodes, and electrical connection lead wires 29 as disclosed in Fig. 4 and Par. 0036; but Solis does not teach an electrical connection array). 
Houser teaches an analogous invention directed to a catheter apparatus (Fig. 1) with an expandable assembly (20) comprising a plurality of flexible polymer circuit strips (Fig. 12, element 76), the flexible polymer circuit strips further including an electrical connection array (Fig. 20, elements 110-116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flexible polymer circuit strips of Solis to each include an electrical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.J.C./               Examiner, Art Unit 3783             
/BHISMA MEHTA/               Supervisory Patent Examiner, Art Unit 3783